


CACB Exhibit 10.4
BANK OF THE CASCADES
DEFERRED COMPENSATION AGREEMENT
THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is adopted this 30th day
of ___October___ 2013, by and between BANK OF THE CASCADES, an Oregon
corporation located in Bend, Oregon (the “Bank”), and Terry Zink (the
“Employee”).
The purpose of this Agreement is to provide specified benefits to the Employee,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act (“ERISA”).
Article 1
Definitions
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
1.1
“Bancorp” means Cascade Bancorp.

1.2
“Beneficiary” means each designated person or entity, or the estate of the
deceased Employee, entitled to any benefits upon the death of the Employee
pursuant to Article 6.

1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Employee completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

1.4
“Board” means the Board of Directors of the Bank as from time to time
constituted.

1.5
“Bonus” means the cash bonus, if any, awarded to the Employee for services
performed during the Plan Year.

1.6
“Change in Control” means the occurrence of any of the following events:

(a)
Any person acting individually or as a “group” for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) becomes the
beneficial owner (as defined in Rule 13d(3) of the Exchange Act), directly or
indirectly, of securities of Bancorp representing fifty percent (50%) or more of
the total voting power represented by Bancorp’s then outstanding voting
securities;

(b)
The consummation of the sale, liquidation or disposition by Bancorp of all or
substantially all of Bancorp’s or the Bank’s assets; or

(c)
The consummation of a share exchange, merger or consolidation of Bancorp or the
Bank with any other corporation, other than a share exchange, merger or





--------------------------------------------------------------------------------




consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such share exchange, merger
or consolidation; or
(d)
A majority of the board of directors of Bancorp is removed from office by a vote
of Bancorp’s shareholders against the recommendation of Bancorp’s then incumbent
board of directors or a majority of the directors elected at any annual or
special meeting of shareholders are not individuals nominated by Bancorp’s then
incumbent board of directors.



Notwithstanding the foregoing, for the purposes of this Agreement, no
transaction, series of transactions or change in the composition of the Board or
of the board of directors of Bancorp shall be considered a Change in Control
unless it meets the requirements of Code Section 409A(a)(2)(A)(v).
1.7
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder.

1.8
“Crediting Rate” means the rate set by the Bank from time to time. As of the
date hereof, the Crediting Rate is three and three-quarter percent (3.75%).

1.9
“Deferrals” means the amount of Bonus the Employee elects to defer according to
this Agreement.

1.10
“Deferral Account” means the Bank’s accounting of the accumulated Deferrals plus
accrued interest and earnings.

1.11
“Deferral Election Form” means each form established from time to time by the
Plan Administrator that the Employee completes, signs and returns to the Plan
Administrator to designate the amount of Deferrals.

1.12
“Disability” means the Employee: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
an accident or health plan covering employees or directors of the Bank, provided
that the definition of “disability” applied under such insurance program
complies with the requirements of the preceding sentence. Upon the request of
the Plan Administrator, the Employee must submit proof to the Plan Administrator
of the Social Security Administration’s or the provider’s determination.


2

--------------------------------------------------------------------------------




1.13
“Distribution Election Form” means the form or forms established from time to
time by the Plan Administrator that the Employee completes, signs and returns to
the Plan Administrator to designate the time and form of distributions.

1.14
“Early Termination” means Separation from Service before Normal Retirement Age
except when such Separation from Service occurs: (i) within twelve (12) months
following a Change in Control; or (ii) due to death or Separation for Cause.

1.15
“Initial Grant” means a compensation payment in the amount of (a) Two Hundred
Thirty-Two Thousand Dollars ($232,000) for 2013, and (b) One Hundred Eighteen
Thousand Dollars ($118,000) for 2014. These amounts will be credited to the
Deferral Account by the Bank within thirty (30) days of the date of this
Agreement with respect to the 2013 payment, and not later than March 31, 2014
for the 2014 payment. Notwithstanding the timing of crediting of the Initial
Grant, the Initial Grant shall be subject to the vesting schedule contained in
Section 3.3 of this Agreement.

1.16
“Normal Retirement Age” means the Employee attaining age sixty-three (63) and
completing three (3) Years of Service

1.17
“Plan Administrator” means the Board or such committee or person as the Board
shall appoint.

1.18
“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31st of each year.

1.19
“Separation from Service” means termination of the Employee’s employment with
the Bank for reasons other than death or Disability. Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Employee would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Employee has been providing services
to the Bank less than thirty-six (36) months).

1.20
“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve


3

--------------------------------------------------------------------------------




(12) month period that begins on the first day of April following the close of
the identification period.
1.21
“Separation for Cause” means a Separation from Service for:

(a)
Gross negligence or gross neglect of duties to the Bank;

(b)
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Employee’s employment with the Bank; or

(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Employee’s employment and resulting
in a material adverse effect on the Bank.

1.22
“Unforeseeable Emergency” means a severe financial hardship to the Employee
resulting from an illness or accident of the Employee, the Employee’s spouse,
the Beneficiary, or the Employee’s dependent (as defined in Section 152(a) of
the Code), loss of the Employee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Employee.

1.23
“Years of Service” means the twelve (12) consecutive month period beginning on
the Employee’s date of hire and any twelve (12) month anniversary thereof during
the entirety of which time the Employee is an employee of the Bank. Service with
a subsidiary or other entity controlled by the Bank before the time such entity
became a subsidiary or under such control shall not be considered “credited
service” unless the Plan Administrator specifically agrees to credit such
service.

Article 2    
Deferral Elections
2.1
Elections Generally. The Employee may annually file a Deferral Election Form
with the Plan Administrator no later than the end of the Plan Year preceding the
Plan Year in which services leading to the Bonus to be deferred will be
performed.

2.2
Initial Election. After being notified by the Plan Administrator of becoming
eligible to participate in this Agreement, the Employee may make an initial
deferral election by delivering to the Plan Administrator a signed Deferral
Election Form and Beneficiary Designation Form within thirty (30) days of
becoming eligible. The Deferral Election Form shall set forth the amount of
Bonus to be deferred. However, if the Employee was eligible to participate in
any other account balance plans sponsored by the Bank (as referenced in Code
Section 409A) prior to becoming eligible to participate in this Agreement, the
initial election to defer Bonus under this Agreement shall not be effective
until the Plan Year following the Plan Year in which the Employee became
eligible to participate in this Agreement.

2.3
Election Changes. The Employee may modify the amount of Bonus to be deferred
annually by filing a new Deferral Election Form with the Bank. The modified
deferral shall not be


4

--------------------------------------------------------------------------------




effective until the calendar year following the year in which the subsequent
Deferral Election Form is received by the Bank.
2.4
Hardship. If an Unforeseeable Emergency occurs, the Employee, by written
instructions to the Company, may discontinue deferrals hereunder. Any subsequent
Deferral Elections may be made only in accordance with Section 2.1 hereof.

Article 3    
Deferral Account
3.1
Establishing and Crediting. The Bank shall establish a Deferral Account on its
books for the Employee and shall credit to the Deferral Account the following
amounts:

(a)
The Initial Grant;

(b)
Any Deferrals hereunder;

(c)
Interest, which, on the first day of each Plan Year, shall be credited at an
annual rate equal to the Crediting Rate.



3.2
Accounting Device Only. The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement and is not a trust fund of any kind.

3.3
Vesting of Initial Grant. Notwithstanding anything in this Agreement to the
contrary, the Initial Grant will become vested in accordance with the following
schedule:

Date
Vesting Percentage
January 1, 2013
33.33%
January 1, 2014
66.66%
January 1, 2015
100.00%



Any Bonus elected to be deferred by the Employee shall at all times be 100%
vested. Notwithstanding the preceding vesting schedule, the Initial Grant shall
become one hundred percent vested upon the Employee’s death or Disability, or
upon a Change in Control.


Article 4    
Distributions During Lifetime
4.1
Normal Retirement Benefit. Upon Separation from Service after attaining Normal
Retirement Age, the Bank shall distribute to the Employee the benefit described
in this Section 4.1 in lieu of any other benefit under this Article.

4.1.1
Amount of Benefit. The benefit under this Section 4.1 is the Deferral Account
balance at Separation from Service.


5

--------------------------------------------------------------------------------




4.1.2
Distribution of Benefit. The Bank shall distribute benefit to the Employee as
elected on the Distribution Election Form commencing within thirty (30) days
following Separation from Service.

4.2
Early Termination Benefit. Upon Early Termination, the Bank shall distribute to
the Employee the benefit described in this Section 4.2 in lieu of any other
benefit under this Article.

4.2.1
Amount of Benefit. The benefit under this Section 4.2 is the vested portion
(determined pursuant to Section 3.3 above) of the Deferral Account balance
determined as of the date of Separation from Service by recalculating the
Deferral Account balance by reducing the Crediting Rate to the lesser of: a)
one- half of the Crediting Rate originally used or b) six percent (6%).

4.2.2
Distribution of Benefit. The Bank shall distribute benefit to the Employee as
elected on the Distribution Election Form commencing within thirty (30) days
following Separation from Service.

4.3
Disability Benefit. Upon Disability prior to Normal Retirement Age, the Bank
shall distribute the benefit described in this Section 4.3 in lieu of any other
benefit under this Article.

4.3.2
Amount of Benefit. The benefit under this Section 4.3 is the Deferral Account
balance determined as of the date of such Disability.

4.3.3
Distribution of Benefit. The Bank shall distribute benefit to the Employee as
elected on the Distribution Election Form commencing within thirty (30) days
following Disability.

4.4
Change in Control Benefit. . If a Change in Control occurs followed within
twelve (12) months by Separation from Service prior to Normal Retirement Age,
the Bank shall distribute the benefit described in this Section 4.4 in lieu of
any other benefit under this Article.

4.4.1
Amount of Benefit. The benefit under this Section 4.4 is the Deferral Account
balance determined as of the date of Separation from Service.

4.4.2
Distribution of Benefit. The Bank shall distribute the benefit to the Employee
in a lump sum within thirty (30) days following Separation from Service.

4.5
Hardship Distribution. If an Unforeseeable Emergency occurs, the Employee may
petition the Board to receive a distribution from the Agreement (a “Hardship
Distribution”). The Board in its sole discretion may grant such petition. If
granted, the Employee shall receive, within sixty (60) days, a distribution from
the Agreement only to the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution. In any event, the maximum amount
which may be paid out pursuant to this Section 4.5 is the Deferral Account
balance


6

--------------------------------------------------------------------------------




as of the day that the Employee petitioned the Board to receive a Hardship
Distribution. Such a distribution shall reduce the Deferral Account balance.
4.6
Restriction on Commencement of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Employee is considered a Specified
Employee, the provisions of this Section 4.6 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Employee due to Separation from Service are limited because the Employee is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Employee during such period shall be accumulated
and paid to the Employee in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

4.7
Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Employee becomes subject to tax on the amounts deferred hereunder, then
the Bank may make a limited distribution to the Employee in a manner that
conforms to the requirements of Code Section 409A. Any such distribution will
decrease the Deferral Account balance.

4.8
Change in Form or Timing of Distributions. For distribution of benefits under
this Article 4, the Employee and the Bank may, subject to the terms of
Section 10.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

(a)
may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A;

(b)
must, for benefits distributable under Sections 4.1, 4.2 and 4.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(c)
must take effect not less than twelve (12) months after the amendment is made.



4.9
Limited Cashout. Notwithstanding any provision of this Agreement to the
contrary, if at the time benefits become distributable to the Employee
hereunder, the Deferral Account balance is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B), the Bank shall pay the entire
Deferral Account balance to the Employee in a lump sum within thirty (30) days
following the event which caused benefits to become payable hereunder, provided
that such payment must result in the termination and liquidation of the entirety
of the Employee’s interest under the Agreement and under any other arrangements
which are treated as if they were a single plan under Treasury Regulations
Section 1.409a-1(c)(2).



Article 5    
Distributions at Death
5.1
Death During Active Service. If the Employee dies prior to Separation from
Service and Disability, the Bank shall distribute to the Beneficiary the benefit
described in this Section 5.1. This benefit shall be distributed in lieu of the
benefit under Article 4.


7

--------------------------------------------------------------------------------




5.1.3
Amount of Benefit. The benefit under this Section 5.1 is the Deferral Account
balance determined as of the date of the Employee’s death.

5.1.4
Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in thirty-six (36) equal monthly installments commencing on the
first day of the fourth month following the Employee’s death.

5.2
Death During Distribution of a Benefit. If the Employee dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Employee had the Employee survived.

5.3
Death After Separation from Service But Before Benefit Distributions Commence.
If the Employee is entitled to benefit distributions under this Agreement but
dies prior to the date that commencement of said benefit distributions are
scheduled to be made under this Agreement, the Bank shall distribute to the
Beneficiary the same benefits to which the Employee was entitled prior to death,
except that the benefit distributions shall be paid in the manner specified in
Section 5.1.2 and shall commence on the first day of the fourth month following
the Employee’s death.

Article 6    
Beneficiaries
6.1
In General. The Employee shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Employee. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Employee participates.

6.2
Designation. The Employee shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Employee names someone other than
the Employee’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Employee’s spouse and
returned to the Plan Administrator. The Employee’s beneficiary designation shall
be deemed automatically revoked if the Beneficiary predeceases the Employee or
if the Employee names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Employee shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Employee and accepted by the Plan Administrator prior to the
Employee’s death.


8

--------------------------------------------------------------------------------




6.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

6.4
No Beneficiary Designation. If the Employee dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Employee, then
the Employee’s spouse shall be the designated Beneficiary. If the Employee has
no surviving spouse, any benefit shall be paid to the personal representative of
the Employee’s estate.

6.5
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such individual.
The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Employee and the Beneficiary, as the case may be, and shall completely discharge
any liability under this Agreement for such distribution amount.

Article 7    
General Limitations
7.1
Separation for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement in
excess of the Deferrals if the Employee’s employment with the Bank is terminated
by the Bank or an applicable regulator due to a Separation for Cause.

7.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Employee is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

7.3
Golden Parachute Indemnification Payments. Notwithstanding anything herein to
the contrary, any payments made to the Employee pursuant to this Agreement, or
otherwise, shall be conditioned upon compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments and any
other regulations or guidance promulgated thereunder, and, if applicable, the
golden parachute restrictions of Sections 280G and 4999 of the Code. To the
extent possible, such benefit payment shall be proportionately reduced to allow
payment within the fullest extent permissible under applicable law.

7.4
Forfeiture Provision. Prior to Separation from Service and during the eighteen
(18) month period thereafter, if the Employee directly or indirectly advises,
invests in, owns, manages, operates, controls, is employed by, provides services
to, lends money to, guarantees any obligation of, lends Employee’s name to, or
otherwise assists any person engaged in or planning to be engaged in any
business whose products, services, or activities compete or


9

--------------------------------------------------------------------------------




will compete in whole or in part with the Bank’s products, services, or
activities in Oregon or Idaho, the Employee shall forfeit any accrued interest
and shall be obligated to repay any interest already paid. Notwithstanding the
forgoing, the Employee may own up to 1% of any class of securities of any issuer
if the securities are listed on a national or regional securities exchange or
have been registered under Section 12(g) of the Exchange Act without losing the
right to any payments hereunder.
Article 8    
Administration of Agreement
8.1
Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce rules and regulations for
the administration of this Agreement and (ii) decide or resolve any and all
questions, including interpretations of this Agreement, as may arise in
connection with this Agreement to the extent the exercise of such discretion and
authority does not conflict with Code Section 409A.

8.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

8.3
Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

8.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

8.5
Bank Information. The Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Employee’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.

8.6
Statement of Accounts. The Plan Administrator shall provide to the Employee,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 9    
Claims and Review Procedures

10

--------------------------------------------------------------------------------




9.1
Claims Procedure. An Employee or Beneficiary (“claimant”) who has not received
benefits under this Agreement that he or she believes should be distributed
shall make a claim for such benefits as follows:

9.1.1
Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.

9.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

9.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

(d)
The specific reasons for the denial;

(e)
A reference to the specific provisions of this Agreement on which the denial is
based;

(f)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(g)
An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(h)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



9.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

9.2.1
Initiation – Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

9.2.2
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information


11

--------------------------------------------------------------------------------




relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
9.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

9.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

9.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. A notification of
denial shall set forth:

(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of this Agreement on which the denial is
based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 10    
Amendments and Termination
10.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Employee. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law.

10.2
Plan Termination Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Employee. Except as provided in
Section 10.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather,


12

--------------------------------------------------------------------------------




upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.
10.3
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 10.2, if the Bank terminates this Agreement in the following
circumstances:

(a)
Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of this Agreement and further provided that all the
Bank’s arrangements which are substantially similar to this Agreement are
terminated so the Employee and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such termination;

(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under this Agreement are included in the Employee’s
gross income in the latest of (i) the calendar year in which this Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Employee participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;



the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of this Agreement, to the Employee in a lump sum subject to
the above terms.
Article 11    
Miscellaneous
11.1
Binding Effect. This Agreement shall bind the Employee and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.

11.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Employee the right to remain as an employee of the Bank nor
interfere with the Bank’s right to discharge the Employee. It does not require
the Employee to remain an employee nor interfere with the Employee’s right to
terminate employment at any time.

11.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.


13

--------------------------------------------------------------------------------




11.4
Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement. The
Employee acknowledges that the Bank’s sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authorities. The Bank
shall satisfy all applicable reporting requirements.

11.5
Applicable Law. This Agreement and all rights hereunder shall be governed by the
laws of the State of Oregon, except to the extent preempted by the laws of the
United States of America.

11.6
Unfunded Arrangement. The Employee and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors. Any insurance on the Employee’s life or other informal funding asset
is a general asset of the Bank to which the Employee and Beneficiary have no
preferred or secured claim.

11.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

11.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Employee as to the subject matter hereof. No rights are granted to
the Employee by virtue of this Agreement other than those specifically set forth
herein.

11.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural

11.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

11.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

11.12
Validity. If any provision of this Agreement shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.


14

--------------------------------------------------------------------------------




11.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

1125 NW Bond Street    
Bend, OR 97701    


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Employee under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Employee.
11.14
Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Employee (or the Beneficiary in the event of
the Employee’s death) at the earliest date the Bank reasonably anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

********



15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Participant and a duly authorized Company officer have
signed this Agreement as of the date indicated below.


BANK OF THE CASCADES:






By: __\s\_______________    
Peggy Biss


Its: __EVP, CHRO_______________




Date: __October 30, 2013_________




EMPLOYEE:




_______\s\______________________
Terry Zink


Date:     October 30, 2013        





16